Citation Nr: 1009872	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bladder 
infection/obstruction as secondary to service-connected 
disability. 
 
2.  Entitlement to service connection for sterility as 
secondary to service-connected disability. 
 
2.  Entitlement to an increased (compensable) rating for left 
varicocele with high ligation of the left spermatic cord.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2005 
rating decision of the VA Regional Office (RO) in Houston, 
Texas that denied service connection for conditions that 
included bladder infection and sterility as secondary to 
service-connected disability, as well as a compensable rating 
for left varicocele with high ligation of the left spermatic 
cord.

The Veteran was afforded a personal hearing at the RO in 
November 2006, and by videoconference in January 2010 before 
the undersigned Veterans Law Judge sitting at Washington, DC.  
The transcripts are of record.  

Following review of the record, the issues of entitlement to 
service connection for sterility and an increased rating for 
left varicocele with high ligation of the left spermatic cord 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a bladder infection.


CONCLUSION OF LAW

Bladder infection was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he now has bladder infection which 
had its onset during service or is secondary to service-
connected left varicocele with high ligation of the left 
spermatic cord for which service connection should be 
granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

In this case, the Veteran was sent a letter in September 2004 
prior to the initial unfavorable decision on the claim 
currently under consideration.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  A communication that satisfies the 
criteria under Dingess has also been sent to the appellant.  
However, the appeal is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claim for 
bladder infection and any notice deficiency in this regard is 
harmless.

The Board finds that all necessary development has been 
accomplished as to the appeal of service connection for 
bladder infection, and that appellate review may proceed 
without prejudice to the appellant in this regard. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA 
clinical records have been received.  The Veteran underwent 
three VA examinations over the course of the appeal.  The 
examinations are adequate and reasoned.  He was afforded 
personal hearings in November 2006 and January 2010.  His 
statements and testimony in support of the claim have been 
carefully considered.  Significantly, the appellant does not 
identify and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim of entitlement to service 
connection for bladder infection. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

Factual Background

The Veteran's service treatment records reflect that in April 
1981, he sought treatment for pain in the groin area 
diagnosed as a large left varicocele for which he underwent 
ligation in August 1981.  A urinalysis was reported to be 
"clear" in June 1981.  The appellant was seen in October 
1981, and May and November 1982 for urethral discharge 
diagnosed as urethritis and nonspecific urethritis for which 
medication was prescribed.  On examination in September 1983 
for discharge from active duty, the genitourinary system was 
evaluated as normal.  Urinalysis revealed a specific gravity 
of 1020.  The Veteran denied frequent or painful urination.  

The Veteran filed a claim for conditions that included 
bladder infection in April 2004.  

VA outpatient clinical records dating from 2001 reflect that 
the Veteran developed a urinary tract infection in January 
2001 for which Bactrim was prescribed.  He complained of 
bladder pain and burning in April 2004.  A diagnostic 
impression of possible urinary tract infection/chronic 
prostatitis was recorded for which the appellant was placed 
on a three-month trial of Cipro.  A November 2004 clinical 
entry noted that the Veteran had a history of recurrent 
urinary tract infections, urgency, stress, painful urination, 
and incontinency, etc.  He underwent a series of diagnostic 
studies.  Left varicocele and moderate volume left hydrocele 
were diagnosed.

A VA compensation and pension examination was conducted in 
July 2004.  The examiner noted that records prior to 2001 
were not available.  The Veteran related that he had had 
recurrent episodes of urinary infections.  The examiner 
stated that he had no documentation to support this assertion 
and referred to occasions in the clinical records in 2001 and 
in April 2004 where urine cultures had been performed and 
there had been no growth of bacteria.  In the clinical 
impressions, the examiner stated that the appellant might 
have an overactive bladder.  

The Veteran was afforded a VA genitourinary examination in 
April 2006 where he provided history of recurrent urinary 
tract infections.  It was noted that he had been seen in the 
urology clinic on multiple occasions for complaints of 
urinary tract infections with urine cultures that had been 
negative.  The examiner stated that from reported history and 
review of the records, the Veteran had been on antibiotics 
and that this may have affected the no growth from his urine 
cultures, but that his symptoms were consistent with 
enlargement of the prostate and perhaps chronic prostatitis 
and/or chronic epididymitis as well.  Following examination, 
diagnoses of left moderate hydrocele, history of varicocele, 
status post ligation and history of chronic epididymitis and 
prostatitis were rendered.

A VA outpatient clinic note in October 2005 indicated that 
the Veteran had chronic prostatitis and that the last 
antibiotic had been prescribed in 2004.  A history of 
recurrent urinary tract infections was recorded.  A September 
2006 clinical entry showed diagnoses that included 
epidydimitis/chronic prostatitis.  Multiple medications, 
including Cipro, were prescribed.  In November 2006 it was 
reported that recent urine cultures had been negative.  It 
was suggested that the appellant be afforded urinalysis three 
times weekly and a urine culture in 24 hours.  A clinic note 
in March 2007 indicated that the Veteran presented for 
cystoscopic evaluation and his major complaints were 
frequency and dysuria.  It was reported that he said he had 
chronic urinary tract infections.  The examiner stated that 
that "I cannot find any positive culture results in [VA 
clinical records].  An April 2009 VA outpatient note noted 
that "cysto and cytology and upper tract WU negative 2 years 
ago."  

The Veteran underwent VA genitourinary examination in July 
2009.  He stated that he was last prescribed antibiotics for 
urinary infection in 2006.  It was reported that he had a 
normal cystoscopy in March 2007.  On examination, the bladder 
was described as unremarkable.  Diagnoses following 
examination were hydrocele, varicocele, chronic prostatitis, 
urinary frequency/nocturia, and erectile dysfunction.

The appellant presented testimony on personal hearing in 
January 2010 to the effect that he had had bladder infections 
since service and that this had not been addressed when he 
was afforded VA examination.  

Legal Analysis

The Board has carefully reviewed the extensive clinical 
evidence but finds that service connection for bladder 
infection is not warranted.  In this regard, the Board points 
out that a key element in establishing service connection is 
to show that the Veteran currently has a current disability 
for which service connection is being sought. See 38 C.F.R. 
§ 3.304.  VA outpatient clinical records dating from 2001 do 
indeed indicate that the appellant received treatment in 2001 
for symptoms diagnosed as urinary tract infection.  Upon 
complaints of bladder pain and burning in April 2004, it was 
felt that he had a possible urinary tract infection for which 
a three-month course of antibiotics was prescribed.  
Thereafter VA outpatient clinical records continued to note 
urinary tract infections by history.  The evidence reflects, 
however, that from the initial VA examination in July 2004, 
the examiner stated that there was no documentation in the 
record to support recurrent urinary infections because of the 
lack bacterial growth in 2001 and April 2004 cultures.  When 
examined by VA in 2006, the examiner indicated that although 
there was a history or recurrent urinary tract infections, 
the Veteran's symptoms were more consistent with enlargement 
of the prostate or chronic prostatitis and/or epididymitis.  
No diagnosis of bladder or urinary tract infection was 
recorded on that occasion.  Subsequent VA outpatient records 
also show urinary tract infection by history but no actual 
diagnosis of such despite repeated studies.  

The record reflects that the Veteran has sought continuing 
treatment for urinary symptoms and conditions over the years, 
including chronic prostatitis and epididymitis for which 
antibiotics have also been prescribed.  Although it was felt 
in 2001 that he had a urinary tract infection and possibly 
one in 2004, subsequent examiners reviewed the record and 
found no evidence of urinary tract infection in laboratory 
studies performed at those times.  More recent VA examiners 
in 2006 and 2009 did not diagnose a urinary tract infection, 
nor have interim VA outpatient clinical data established 
bladder or urinary tract infection by laboratory study.  
Consequently, there is no current clinical evidence 
diagnosing bladder or urinary tract infection in accordance 
with 38 C.F.R. 38 U.S.C.A. §§ 1110, 1131.  Clinical 
laboratory studies and cultures have disclosed no growth of 
urinary or bladder bacteria throughout the years.  On most 
recent VA examination in 2009, the bladder was described as 
unremarkable and no diagnosis was rendered in this regard.  
The Board thus finds that neither a urinary tract nor bladder 
infection condition is currently demonstrated.  In the 
absence of a diagnosis of a current disability, there can be 
no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the lay evidence in this case.  
Based upon prior history, his ability to report symptoms and 
at least the suspicion of a urinary tract infection in the 
clinical record, the Board presumes this Veteran competent to 
report that he has an infection.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  If submitted, lay evidence must be 
considered when a Veteran seeks disability benefits.  38 
C.F.R. § 3.307(b) (2009) clearly states that the factual 
basis for proving the existence of a chronic disease may be 
established by medical evidence, competent lay evidence, or 
both.  Thus, nothing in the regulatory or statutory 
provisions described above requires both medical and 
competent lay evidence; rather, they make clear that 
competent lay evidence may be sufficient in and of itself. 
See Buchanan  v. Nicholson, 451 F.3d 1331 (2006). 

In this case, the Board must reject the Veteran's lay opinion 
that he has a bladder infection for reasons stated in detail 
above.  Simply put, the more probative clinical and medical 
evidence of record do not confirm or corroborate that he has 
had a bladder or urinary tract infection by established 
clinical methods of verification.  Rather, infection during 
the appeal period has been ruled out.  While he is shown to 
have had and continues to have diagnosed inflammation of 
various genital components, the clinical findings and the 
interpretation of such findings by a skilled professional is 
far more probative than his own lay assertion.  Although the 
lay and medical evidence are each competent, the medical 
evidence is far more reliable, probative and credible.

In reaching this determination, the Board has followed the 
guidance expressed by the Court of Appeals for Veterans 
Claims in McClain v. Nicholson, 21 Vet.App. 319 (2007) which 
held that the requirement of current disability is satisfied 
and service connection may be granted even if the disability 
resolves prior to adjudication of the claim.  Here, however, 
the more probative evidence establishes that at no time 
during the course of the appeal has the appellant had a 
bladder infection.  

The Board would also point out that as it is found that there 
is no evidence of current disability, there is no need for 
further VA examination to ascertain whether bladder infection 
is related to a service-connected disability on a secondary 
basis.  Under these circumstances, the Veteran has not met 
the regulatory requirements to establish service connection 
for bladder infection and it must be denied.


ORDER

Service connection for chronic bladder infection, to include 
as secondary to service-connected disability, is denied.




REMAND

The veteran contends that a compensable rating is warranted 
for his left varicocele.  After reviewing the record, the 
Board finds that further development is warranted in this 
regard. 

The Veteran has been rated pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7525 (2008) for left varicocele.  
Varicocele is not a condition specifically depicted in the 
rating criteria.  However, where the diagnosed condition does 
not match any of the diagnostic codes contained in the rating 
schedule, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings. 38 C.F.R. 
§ 4.20 (2009).  In this case, the Board has considered 
whether another rating code is more appropriate than 
Diagnostic Code 7525 pertaining to chronic epididymo-
orchitis. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered by analogy the rating code for 
benign neoplasms of the genitourinary system. See 38 C.F.R. 
§ 4.115b, Code 7529 (2010).  Benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant. Diagnostic Code 
7529.  Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a 
(2009).

In this regard, the Board observes that the appellant has had 
continuing urinary problems that include urinary incontinence 
and frequency as well as voiding difficulties.  In 
correspondence in the record dated in November 2005 and 
February 2008, he refers to "bladder obstruction".  
Although the record reflects that the Veteran is service-
connected for other chronic genitourinary conditions, it is 
observed that no VA examination performed previously 
specifically addresses or delineates whether voiding 
difficulties are due to the service-connected left 
varicocele.  Accordingly, a new examination is warranted.

As to the claim for service connection for sterility, the 
Board observes that there has been no examination in regard.  
In comments following VA examination in April 2006, the 
examiner stated that infertility could be associated with a 
varicocele but that the Veteran's sterility could not be 
adequately evaluated at that time because a sperm analysis 
was not available.  It was added, however, that the 
varicocele had not persisted since treatment in 1981.  
However, on VA examination in June 2009, varicocele was 
diagnosed.  Therefore, it appears that the Veteran continues 
to manifest this condition.  In correspondence dated in 
February 2008, he related that a complete sperm analysis had 
not been performed.  

In this regard, the Board does not have the requisite 
information to grant or deny service connection for sterility 
at this time.  It is well established that the VA adjudicator 
is not free to substitute his own judgment for that of an 
expert.  The Board is prohibited from making conclusions 
based on its own medical judgment.  VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the Board finds that the Veteran should be 
afforded a VA examination in order to determine whether or 
not he has been rendered infertile by a service-connected 
genitourinary disorder. See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006); See also 38 U.S.C.A. § 5103A (d) (1); 
38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded 
a full sperm analysis.

2.  Thereafter, the Veteran should 
be afforded a VA genitourinary 
examination to determine whether a 
service-connected genitourinary 
disorder is implicated in 
infertility/sterility, if any.  The 
examiner should also delineate any 
and all symptoms associated with 
the service-connected left 
varicocele.  The claims folder and 
a copy of this remand must be made 
available to the examiner who 
should note in the examination 
report that the claims folder was 
reviewed.  All appropriate 
evaluations, studies, and testing 
deemed necessary by the examiner 
should be conducted and the results 
of such should be included in the 
examination report.

In particular, the examiner should 
indicate whether the Veteran's left 
varicocele results in a voiding 
and/or renal dysfunction.  If so, 
the examiner should discuss the 
severity of such.  The examiner 
must provide a complete rationale 
for any stated opinion.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issues on appeal.  If a 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


